Exhibit EXECUTION VERSION WDS RECEIVABLES LLC, as Depositor, and WILMINGTON TRUST COMPANY, as Owner Trustee AMENDED AND RESTATED TRUST AGREEMENT Dated as of June 1, 2008 TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS Section 1.01. General Definitions 1 Section 1.02. Other Definitional Provisions. 6 Section 1.03. Interpretive Provisions 6 ARTICLE TWO ORGANIZATION Section 2.01. Name 7 Section 2.02. Office 7 Section 2.03. Purposes and Powers. 7 Section 2.04. Appointment of Owner Trustee 8 Section 2.05. Initial Capital Contribution of Owner Trust Estate 8 Section 2.06. Declaration of Trust 8 Section 2.07. Liability of Certificateholders 9 Section 2.08. Title to Trust Property 9 Section 2.09. Situs of Issuer 9 Section 2.10. Representations and Warranties of the Depositor 9 Section 2.11. Federal Income Tax Matters 10 ARTICLE THREE CERTIFICATES AND TRANSFER OF INTERESTS Section 3.01. Initial Ownership 12 Section 3.02. The Certificates 12 Section 3.03. Authentication and Delivery of Certificates 12 Section 3.04. Registration, Transfer and Exchange of Certificates. 12 Section 3.05. Mutilated, Destroyed, Lost or Stolen Certificates. 14 Section 3.06. Persons Deemed Certificateholders 14 Section 3.07. Access to List of Certificateholders’ Names and Addresses 15 Section 3.08. Maintenance of Office or Agency 15 Section 3.09. Appointment of Paying Agent 15 Section 3.10. Certificates Nonassessable and Fully Paid 16 i ARTICLE FOUR ACTIONS BY OWNER TRUSTEE Section 4.01. Prior Notice to Certificateholders with Respect to Certain Matters 17 Section 4.02. Action by Certificateholders with Respect to Certain Matters 17 Section 4.03. Action by Certificateholders with Respect to Bankruptcy 18 Section 4.04. Restrictions on Certificateholders’ Power 18 Section 4.05. Majority Control 18 Section 4.06. Certain Litigation Matters 18 ARTICLE FIVE APPLICATION OF TRUST FUNDS; CERTAIN DUTIES Section 5.01. Establishment of Certificate Payment Account 19 Section 5.02. Application of Trust Funds. 19 Section 5.03. Method of Payment 20 Section 5.04. No Segregation of Monies; No Interest 20 Section 5.05. Accounting and Reports to Noteholders, Certificateholders, the IRS and Others 20 Section 5.06. Signature on Returns; Tax Matters Partner. 21 ARTICLE SIX AUTHORITY AND DUTIES OF OWNER TRUSTEE Section 6.01. General Authority 22 Section 6.02. General Duties. 22 Section 6.03. Action Upon Instruction. 23 Section 6.04. No Duties Except as Specified in this Agreement or in Instructions 24 Section 6.05. No Action Except Under Specified Documents or Instructions 24 Section 6.06. Restrictions 24 ARTICLE SEVEN THE OWNER TRUSTEE Section 7.01. Acceptance of Duties 25 Section 7.02. Furnishing of Documents 26 Section 7.03. Representations and Warranties 27 Section 7.04. Reliance; Advice of Counsel. 27 Section 7.05. Not Acting in Individual Capacity 28 Section 7.06. Owner Trustee Not Liable for Certificates or Receivables 28 Section 7.07. Owner Trustee May Own Certificates and Notes 28 Section 7.08. Paying Agent; Authenticating Agent 29 ii ARTICLE EIGHT COMPENSATION AND INDEMNIFICATION OF OWNER TRUSTEE Section 8.01. Owner Trustee’s Fees and Expenses 30 Section 8.02. Indemnification 30 Section 8.03. Payments to the Owner Trustee 30 ARTICLE NINE TERMINATION OF TRUST AGREEMENT Section 9.01. Termination of Trust Agreement. 31 ARTICLE TEN SUCCESSOR AND ADDITIONAL OWNER TRUSTEES Section 10.01. Eligibility Requirements for Owner Trustee 33 Section 10.02. Resignation or Removal of Owner Trustee. 33 Section 10.03. Successor Owner Trustee 34 Section 10.04. Merger or Consolidation of Owner Trustee. 34 Section 10.05. Appointment of Co-Trustee or Separate Trustee 35 ARTICLE ELEVEN REGULATION AB Section 11.01. Intent of the Parties; Reasonableness. 37 Section 11.02. Representations and Warranties 37 Section 11.03. Information to Be Provided by the Owner Trustee. 37 ARTICLE TWELVE MISCELLANEOUS Section 12.01. Supplements and Amendments. 39 Section 12.02. No Legal Title to Owner Trust Estate in Certificateholders 40 Section 12.03. Limitations on Rights of Others 41 Section 12.04. Notices 41 Section 12.05. Severability 41 Section 12.06. Counterparts 41 Section 12.07. Successors and Assigns 41 Section 12.08. Covenants of the Depositor 42 Section 12.09. No Petition 42 Section 12.10. No Recourse 42 Section 12.11. Headings 42 iii Section 12.12. GOVERNING LAW 42 Section 12.13. Servicer Payment Obligation 42 Section 12.14. Obligations with Respect to the Swap Counterparty 42 EXHIBITS ExhibitA – Form of Certificate A-1 ExhibitB – Form of Certificate of Trust B-1 iv AMENDED AND RESTATED TRUST AGREEMENT This Amended and Restated Trust Agreement, dated as of June 1, 2008, is between WDS Receivables LLC, a Nevada limited liability company, as depositor (the “Depositor”), and Wilmington Trust Company, a Delaware banking corporation, as trustee (the “Owner Trustee”). WHEREAS, Wachovia Auto Owner Trust 2008-A has been created pursuant to a trust agreement, dated as of August 21, 2007, between the Depositor and the Owner Trustee (the “Initial Trust Agreement”), and the filing of a certificate of trust with the Secretary of State of the State of Delaware on August 21, 2007; and WHEREAS, the Depositor and the Owner Trustee wish to amend and restate the Initial Trust Agreement on the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained, and of other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE ONE DEFINITIONS Section 1.01.General Definitions.Whenever used in this Agreement, the following words and phrases, unless the context otherwise requires, shall have the following meanings: “Accountants” means a firm of independent public accountants. “Administration
